USCA11 Case: 21-11327          Date Filed: 07/26/2022   Page: 1 of 11




                                               [DO NOT PUBLISH]
                                In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                              No. 21-11327
                      Non-Argument Calendar
                     ____________________

GLENN MICHAEL O'NEAL, JR.,
                              Plaintiff-Counter Defendant-Appellant,
versus
CITY OF HIRAM,


                              Defendant-Counter Claimant-Appellee,


JODY PALMER,
in his individual capacity,


                                                Defendant-Appellee.
USCA11 Case: 21-11327       Date Filed: 07/26/2022     Page: 2 of 11




2                      Opinion of the Court                21-11327

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 4:19-cv-00177-TWT
                    ____________________

Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Glenn O’Neal, a former police officer in the City of Hiram,
Georgia, appeals the magistrate judge’s evidentiary rulings and the
district court’s grant of summary judgment on his various employ-
ment claims against the City and Jody Palmer, the City Manager.
O’Neal raises several issues on appeal.
        First, he argues that the magistrate judge improperly denied
his motion for leave to file a sur-reply in opposition to the Defend-
ants’ motion for summary judgment. Second, he contends that the
magistrate judge improperly sustained the Defendants’ objections
that parts of his declaration are shams. Third, he asserts that the
district court erred by granting summary judgment to the Defend-
ants on his retaliation claims brought under the Age Discrimination
in Employment Act, 29 U.S.C. §§ 621–634, the Americans with Dis-
abilities Act, 42 U.S.C. § 12131 et seq., and the Rehabilitation Act,
29 U.S.C. § 794. Fourth, he argues that the district court erred by
granting the Defendants’ motion for summary judgment on his in-
terference claim under the Family Medical Leave Act, 29 U.S.C.
USCA11 Case: 21-11327        Date Filed: 07/26/2022     Page: 3 of 11




21-11327               Opinion of the Court                         3

§ 2601 et seq. Finally, he contends that the district court erred by
granting summary judgment on his 42 U.S.C. § 1983 First Amend-
ment retaliation claim. After careful review, we affirm in part and
vacate and remand in part.
                                  I
       Where a party fails to timely challenge a magistrate judge’s
non-dispositive order before the district court, the party waives his
right to appeal that order. Smith v. Sch. Bd. of Orange Cnty., 487
F.3d 1361, 1365 (11th Cir. 2007) (per curiam). Our Rule 3-1 pro-
vides that a party failing to object to a magistrate judge’s findings
or recommendations contained in a report and recommendation in
accordance with 28 U.S.C. § 636(b)(1) waives the right to challenge
on appeal the district court’s order based on unobjected-to factual
and legal conclusions. 11th Cir. R. 3-1.
       Federal Rule of Civil Procedure 72 provides that, for pretrial
matters that are not dispositive of a party’s claim and are referred
to a magistrate judge, the magistrate judge must conduct the re-
quired proceedings and, when appropriate, issue a written order
explaining the decision. Fed. R. Civ. P. 72(a). A party may serve
and file objections to that order within 14 days after being served
with a copy of it, and a party may not assign as error a defect in the
order not timely objected to. Id.
       Here, O’Neal waived the position that the magistrate judge
improperly denied his motion to file a sur-reply by failing to timely
object to the order denying the motion. His motion was denied on
USCA11 Case: 21-11327         Date Filed: 07/26/2022     Page: 4 of 11




4                       Opinion of the Court                  21-11327

January 19, 2021, and he objected to the denial on March 15, 2021,
which was more than 14 days later. Accordingly, we affirm as to
this issue.
                                   II
         To obtain reversal of a district court judgment that is based
on multiple, independent grounds, an appellant must show that
every stated ground for the judgment against him is incorrect.
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014). When an appellant fails to show that one ground is incor-
rect, it follows that the judgment is due to be affirmed. Id. (discuss-
ing abandonment of an alternative, independent ground).
       When a district court grants a motion to strike supplemental
materials submitted in response to a motion for summary judg-
ment, we review the district court’s decision de novo. Tippens v.
Celotex Corp., 805 F.2d 949, 951–55 (11th Cir. 1986). An affidavit
may be disregarded as a sham when a party has given clear answers
to unambiguous questions that negate the existence of any genuine
issue of material fact and then attempts thereafter to create such an
issue with an affidavit that merely contradicts, without explana-
tion, previously given testimony. Id. at 954.
       Northern District of Georgia Civil Rule 7.1 requires a party
opposing a motion to serve a response within a certain number of
days, and states that the failure to file a response shall indicate that
there is no opposition to the motion. N.D. Ga. Civ. R. 7.1(B).
USCA11 Case: 21-11327       Date Filed: 07/26/2022     Page: 5 of 11




21-11327               Opinion of the Court                        5

       Here, we affirm the magistrate judge’s determination that
some of O’Neal’s declarations were shams. The magistrate judge
sustained the Defendants’ objections to his declarations on two in-
dependent, alternative bases: (1) on the merits and (2) because
O’Neal failed to respond to the Defendants’ notice of objection un-
der Northern District of Georgia Civil Rule 7.1(B). O’Neal’s objec-
tions to the R&R only challenged the magistrate judge’s merits de-
termination and did not challenge this alternative finding under
Rule 7.1, so O’Neal waived that argument on appeal. O’Neal,
therefore, cannot establish that one of the magistrate judge’s alter-
native grounds for striking portions of his declaration was errone-
ous. Accordingly, we also affirm as to this issue.
                                 III
     Issues not briefed are deemed abandoned. See Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).
       We review a district court’s grant of summary judgment de
novo, applying the same standards applied by the district court.
Baas v. Fewless, 886 F.3d 1088, 1091 (11th Cir. 2018). Summary
judgment is proper if there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law. Id.
The moving party bears the initial burden of demonstrating the ab-
sence of a genuine dispute of material fact. Id. We view all sub-
mitted evidence in the light most favorable to the non-moving
party. Id.
USCA11 Case: 21-11327       Date Filed: 07/26/2022    Page: 6 of 11




6                      Opinion of the Court               21-11327

       The ADA provides that no person shall discriminate against
any individual because he has opposed any act or practice made
unlawful by the ADA. 42 U.S.C. § 12203(a). The Rehabilitation
Act incorporates the anti-retaliation provision of the ADA. See 29
U.S.C. § 794(d); 42 U.S.C. § 12203(a). The ADEA prohibits retalia-
tion against employees who opposed any practice made unlawful
by the ADEA, 29 U.S.C. § 623(d), and the requirements for proving
a case of retaliation under the ADEA and ADA are the same, com-
pare Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d
1278, 1287 (11th Cir. 1997), with Hairston v. Gainesville Sun Pub.
Co., 9 F.3d 913, 919–21 (11th Cir. 1993).
       Here, although O’Neal raised many retaliation claims be-
low, he objected only to the R&R’s grant of summary judgment to
the Defendants on his termination-based retaliation claims, so any
other retaliation claims premised on different adverse actions are
waived. And on his termination-based retaliation claims, he ob-
jected below and argues now only that the magistrate judge erred
by determining that those claims were administratively barred—
despite the magistrate judge’s alternative finding that his termina-
tion-based claims failed on their merits. Because the magistrate
judge’s determination of his termination-based retaliation claims
relied on alternative, independent grounds, and O’Neal waived and
forfeited his challenge to one of those grounds, the judgment is due
to be affirmed. See Sapuppo, 739 F.3d at 680.
USCA11 Case: 21-11327       Date Filed: 07/26/2022    Page: 7 of 11




21-11327               Opinion of the Court                       7

                                IV
       The FMLA confers the right to take 12 weeks of job leave
because of a serious health condition that makes the employee un-
able to perform the functions of his job. 29 U.S.C. § 2612(a)(1)(D).
If an employer interferes with an employee’s FMLA rights, the em-
ployee may sue for equitable relief or money damages. White v.
Beltram Edge Tool Supply, Inc., 789 F.3d 1188, 1191 (11th Cir.
2015). This FMLA claim is called an “interference claim,” and the
plaintiff must show (1) that he was entitled to a benefit under the
FMLA and (2) that his employer denied him that benefit. Id. A
plaintiff need not allege that his employer intended to deny the
benefit. Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d
1286, 1293 (11th Cir. 2006). And the plaintiff need not show that
he suffered only a loss of income, as the FMLA provides for equita-
ble remedies. Evans v. Books-A-Million, 762 F.3d 1288, 1296 (11th
Cir. 2014). But he must show that he was prejudiced by the viola-
tion in some way. Id. at 1295.
        Here, O’Neal did not show that his employer denied him an
FMLA benefit because he voluntarily participated in the third-party
investigation of his grievances against his former police chief.
O’Neal admitted that no one from the City or Palmer told him to
participate in the investigation. O’Neal does not argue, and the
record does not show, that his minimal participation in the investi-
gation prejudiced him in any way. Accordingly, we also affirm as
to this issue.
USCA11 Case: 21-11327         Date Filed: 07/26/2022      Page: 8 of 11




8                       Opinion of the Court                   21-11327

                                   V
      State actors can be liable for depriving persons of any rights
secured by the Constitution. 42 U.S.C. § 1983. Specifically, a state
employer may not retaliate against a public employee for speech
protected by the First Amendment. Oladeinde v. City of Birming-
ham, 230 F.3d 1275, 1291 (11th Cir. 2000).
         A First Amendment retaliation claim is governed by a four-
part analysis. Moss v. City of Pembroke Pines, 782 F.3d 613, 617
(11th Cir. 2015). A court must: (1) determine whether the plain-
tiff’s speech was made as a citizen and whether it implicated a mat-
ter of public concern; (2) weigh the plaintiff’s First Amendment in-
terests against the City’s interest in regulating speech to promote
efficient public services; (3) determine whether the speech was a
substantial motivating factor in termination; and (4) determine
whether the plaintiff’s employer could show that it would have ter-
minated the plaintiff even absent his speech. Id. at 617–18. These
first two inquiries address whether the speech is constitutionally
protected and are questions of law; the second two are questions
of fact for the jury to resolve unless the evidence is undisputed. Id.
at 618.
       Significantly here, the district court addressed only the first
prong, which we have analyzed as two separate components. See,
e.g., Alves v. Bd. of Regents of the Univ. Sys. of Ga., 804 F.3d 1149,
1159–68 (11th Cir. 2015). In clarifying our First Amendment anal-
ysis, Alves stated that “the first part of this circuit’s [] analysis now
asks whether the employee spoke as a citizen and whether the
USCA11 Case: 21-11327        Date Filed: 07/26/2022     Page: 9 of 11




21-11327               Opinion of the Court                         9

speech involved a matter of public concern.” Id. at 1159 n.4 (em-
phasis in original). Alves noted that these components are closely
intertwined and analyzed both even when one failed, so as to “bet-
ter serve the parties.” See id. at 1160–68 & n.5.
         Whether a plaintiff’s speech is a matter a public concern de-
pends on whether it can be fairly considered as relating to any mat-
ter of political, social, or other concern to the community, or when
it is a subject of legitimate news interest. Lane v. Franks, 573 U.S.
228, 241 (2014). This determination requires analyzing the speech’s
content, form, and context as revealed by the whole record. Id.
Courts must analyze the context of the speech and ask whether the
employee spoke on a matter of public concern or on matters of
only personal interest. Alves, 804 F.3d at 1162. An employee’s
speech will rarely be entirely private or entirely public, so courts
must determine whether the main thrust of the speech in question
was essentially public or private. Id. For example, the Supreme
Court has held that speech regarding corruption and the misuse of
state funds involved matters of public concern. Lane, 573 U.S. at
241. The Supreme Court has also concluded that allegedly discrim-
inatory policies involved a matter of public concern. See Connick
v. Myers, 461 U.S. 138, 146 (1983). We have said that an employee
whose speech directly affects the public’s perception of the quality
of education in a given academic system could be protected, and
thus, a matter of public concern. See Maples v. Martin, 858 F.2d
1546, 1553 (11th Cir. 1988) (collecting cases).
USCA11 Case: 21-11327        Date Filed: 07/26/2022     Page: 10 of 11




10                      Opinion of the Court                 21-11327

        Further, a court may consider the employee’s attempt to
make his concerns public along with his motivation for speaking,
but failure to air concerns to the public is not dispositive. Alves,
804 F.3d at 1162; see, e.g., Akins v. Fulton Cnty., Ga., 420 F.3d 1293,
1304 (11th Cir. 2005) (noting that plaintiff’s request for a special
meeting with a public official—one of the members of the govern-
ing body of the county—indicated that his speech was public in na-
ture), and Cooper v. Smith, 89 F.3d 761, 765 (11th Cir. 1996) (af-
firming, in qualified immunity context, district court’s finding that
a plaintiff’s reports of corruption to law enforcement involved mat-
ters of public concern).
        Here, the district court analyzed only whether O’Neal’s
speech addressed a matter of public concern, and it erred by stop-
ping there. Although O’Neal did complain about private matters
like scheduling, he also complained about workers’ compensation
fraud, discrimination, retaliation, the former police chief’s interfer-
ence with the third-party investigation, and alleged retaliation and
discrimination against Ricky Walraven, a City employee. These
subjects are matters of public concern, and that O’Neal made these
complaints public by voicing them to the Mayor and City Council,
among others, further indicates that his speech was on matters of
public concern. See Alves, 804 F.3d at 1162, 1166 (citing Maples,
858 F.2d at 1553); see also Akins, 420 F.3d at 1304. His complaint
regarding Walraven indicates that he was not furthering purely
personal interests. See Alves, 804 F.3d at 1162. Based on this, the
district court did not view the evidence in the light most favorable
USCA11 Case: 21-11327            Date Filed: 07/26/2022         Page: 11 of 11




21-11327                   Opinion of the Court                               11

to O’Neal when determining that he did not speak on matters of
public concern. See Fewless, 886 F.3d at 1091. Accordingly, we
vacate and remand as to this issue. 1
     AFFIRMED IN PART, VACATED AND REMANDED IN
PART.




1 We express no opinion on any other parts of the First Amendment retalia-
tion test and leave it to the district court to determine whether there is a gen-
uine issue of material fact as to those other parts.